Citation Nr: 0602563	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the thoracic spine, claimed as chest pain.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as neck pain.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (the RO).  

Procedural history

The veteran served on active duty in the United States Air 
Force from October 1960 to May 1964.  He had an additional 
period of active service in the United States Air Force from 
June 1991 to October 1991, with participation in Operation 
Desert Shield/Desert Storm.  The Board notes that the 
veteran's claim concerns only his last period of active 
service, from June 1991 to October 1991.  

In April 2001, the veteran filed claims of entitlement to 
service connection for chest pain and neck pain.  These 
claims were denied in a September 2001 RO rating decision.  
The veteran indicated his disagreement with that decision, 
and the RO took additional evidentiary and procedural 
development on the claims.  The RO continued the denial of 
the veteran's service connection claims in a November 2002 
rating decision.  The veteran requested de novo review of his 
claims by a Decision Review Officer (DRO).  The DRO issued a 
statement of the case (SOC) in March 2004 that continued the 
previous denials of the claims.  The veteran's appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in May 2004.

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issues at a Travel Board 
hearing which was conducted at the Boston RO in September 
2005.  The transcript of the hearing is associated with the 
veteran's VA claims folder.
Clarification of issue on appeal

The Board notes that the veteran's claim for chest pain is in 
regards to a musculoskeletal problem, not cardiovascular 
pulmonary disease.  See the veteran's September 2005 hearing 
transcript, page 4.  As is discussed below, the chest pain 
has been specifically ascribed to degenerative changes in the 
thoracis spine.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed degenerative 
changes of the thoracic spine.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed degenerative 
disc disease of the cervical spine.


CONCLUSIONS OF LAW

1.  Degenerative changes of the thoracic spine were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for chest 
pain and neck pain.  He contends that he injured his chest 
and neck when he bumped his head while having his picture 
taking aboard a ship during his second period of active 
service.  See the veteran's September 2005 hearing 
transcript, page 6.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his chest and neck 
pain claims in the March 2004 SOC.  Specifically, the March 
2004 SOC detailed the evidentiary requirements for service 
connection pursuant to 38 C.F.R. § 3.303 (2005).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated April 
20, 2001and September 9, 2002, whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain medical 
records, employment records, or records from other Federal 
agencies.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records as long as he completed a release form for such.  
Both letters asked the veteran to complete, sign and return 
VA Form 21-4142, 'Authorization for Release of Information' 
for the release of private records.  The September 2002 
letter informed the veteran that records from Needham Family 
Practice had been received, but that he needed to complete a 
new release form for Glover Hospital.  The April 2001 letter 
stated "it is your responsibility to help VA obtain evidence 
necessary to support your claim."  The September 2002 letter 
stressed to the veteran: "you must give us enough 
information about these records so that we can request them 
from the agency or person who has them.  It's still your 
responsibility to make sure these records are received by 
us."  The September 2002 letter stated he should provide 
evidence to show "a relationship between your current 
disability and an injury, disease or event in service" if he 
wished to establish service connection.  

Finally, the Board notes that the September 2002 VCAA letter 
specifically requested the veteran to: "Tell us about any 
additional information or evidence that you want us to try to 
get for you.  Send us the evidence we need as soon as 
possible."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's reports of private medical treatment, which will be 
discussed below.  Additionally, the veteran was provided VA 
spine examination in August 2001, the results of which will 
be discussed below.  The report of the medical examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.  An addendum to the August 2001 VA 
examiner was submitted in April 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
No further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  As previously noted, the veteran testified before 
the undersigned Veterans Law Judge in September 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. 
See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Service connection - undiagnosed illnesses

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).

Analysis

The veteran contends that his current chest and neck pain is 
a result of bumping his head on the hatchway of a naval 
vessel in service.  

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

Current disability

With respect to Hickson element (1), current disability, 
there are numerous diagnoses of record of degenerative disc 
disease of the cervical spine.  K.Y.C., M.D., diagnosed the 
veteran with cervical spine spondylosis based on the findings 
of an October 2002 magnetic resonance imaging (MRI) study.  
Also of record is a diagnosis of degenerative changes and 
spurring of the thoracic spine based on a September 2001 X-
ray report.  Hickson element (1), current disability, has 
therefore been met as to both claims.

The Board notes at this juncture that the law and regulations 
pertaining to service connection for undiagnosed illnesses 
resulting from Persian Gulf War service are not for 
application, as the veteran has diagnosed disabilities of the 
thoracic and cervical spines.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2005), supra.  Moreover, the 
veteran has not contended that his claimed disabilities 
involve undiagnosed illness.

In-service disease or injury

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that thoracic or cervical spine disease existed 
in service.  The veteran's service medical records, including 
the September 1991 separation examination, were completely 
normal.  The one year statutory presumption for arthritis 
found in 38 C.F.R. §§ 3.307, 3.309 is not for application, as 
degenerative disc disease in the veteran's cervical spine was 
first evidenced in February 1999 and degenerative changes 
were first evidenced in the thoracic spine in September 2001, 
well past the one-year presumptive period for service 
connection.

With respect to in-service injury, the record does not 
support the conclusion that any in-service head injury 
occurred as claimed by the veteran.  The veteran has 
testified that he bumped his head on board a ship in service 
and "saw stars".  However, there is no indication from the 
service medical records of any head injury.  Indeed, on his 
September 1991 report of medical history for his separation 
examination, the veteran checked the box for "no" when 
asked if he had a head injury in service.  Significantly, 
there is no mention of an in-service head injury by the 
veteran until he filed his initial claim of entitlement to VA 
benefits for a neck and chest condition in April 2001, almost 
a decade after he left military service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  

The lack of any reference to an in-service head injury, 
including the veteran's specific denial of a head injury in 
service; the lack of post-service complaints for almost a 
decade after service; and the filing of the claim for service 
connection almost 10 years after service, is itself evidence 
which tends to show that no head injury was sustained in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]; see also 38 C.F.R. § 3.102 
[noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence].  

In short, the Board places greater weight of probative value 
on the negative service medical records, including the 
veteran's September 1991 specific denial of a head injury, 
than it does on the veteran's recent statements.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  Because the record as a whole clearly demonstrates 
that the veteran never mentioned a head injury in service 
until he brought up the subject in connection with his claim 
for VA benefits approximately 10 years after his separation 
from service, the Board finds his recent statements 
concerning such injuries to be lacking probative value.  
Accordingly, Hickson element (2) has not been met for the 
neck and chest disability claims, and they fail on this basis 
alone.

The Board wishes to make it clear that it does not disbelieve 
the veteran when he states that he bumped his head in 
service.  However, the evidence of record, as a whole, does 
not support the veteran's contention that he sustained any 
injury leading to arthritis of the spine thereby.  

Medical nexus

With respect to Hickson element (3), medical nexus, the 
competent medical evidence indicates that no nexus exists 
between the veteran's currently diagnosed thoracic and 
cervical spine problems and service.  It is clear that in the 
absence of an in-service injury, a medical nexus would be an 
impossibility.  

There is of record a nexus opinion from the August 2001 VA 
examiner, who stated: [the veteran] "does claim that he had 
these anterior chest wall and neck pains right after this 
incident in the military, so I will presume that these pains 
are related to his military service."  However, this opinion 
is clearly a recitation of the veteran's statements a decade 
after service, and as such the Board accords it little weight 
of probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].  

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between thoracic 
and cervical spine problems and service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  Any such 
statements offered in support of the veteran's claims do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of complaints of neck or cheat 
pain, much less findings of degenerative changes of the 
thoracic or cervical spines in service or for years 
thereafter.  Supporting medical evidence is required.  See 
Voerth, supra. [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed thoracic and cervical spine problems are not 
related to service.  Accordingly, Hickson element (3), 
medical nexus, has not been satisfied, and both claims also 
fail on that basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for degenerative changes of the thoracic spine and 
degenerative disc disease of the cervical spine, as Hickson 
elements (2) and (3) have not been met.  The benefits sought 
on appeal are accordingly denied.


ORDER

Entitlement to service connection for degenerative changes of 
the thoracic spine is denied.

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


